Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00592-CR

                                 Joaquin Alberto DAVILA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                  From the County Court at Law No. 2, Webb County, Texas
                             Trial Court No. 2013CRB377-L2
                           Honorable Jesus Garza, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED June 17, 2015.


                                              _____________________________
                                              Marialyn Barnard, Justice